UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Fee Required) For the Fiscal Year Ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No Fee Required) For the Transition Period from to Commission File Number 000-12436 COLONY BANKCORP, INC. (Exact Name of Registrant Specified in its Charter) Georgia 58-1492391 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 115 South Grant Street Fitzgerald, Georgia (Address of Principal Executive Offices) (Zip Code) (229) 426-6000 Issuer’s Telephone Number, Including Area Code Securities Registered Pursuant to Section 12(b) of the Act:None. Securities Registered Pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, Par Value $1.00 The NASDAQ Stock Market Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoT Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNoo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Nonaccelerated Filero(Do not check if a smaller reporting company) Smaller Reporting CompanyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes oNoT State the aggregate market value of the voting and non-voting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of June 30, 2009:$38,806,323 based on stock price of $7.11. Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date:7,228,163 shares of $1.00 par value common stock as of March 12, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the information required by Part III of this Annual Report are incorporated by reference from the Registrant’s definitive Proxy Statement to be filed with Securities and Exchange Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this Annual Report. - 1 - TABLE OF CONTENTS Page PART I Forward Looking Statement Disclosure 3 Item 1. Business 5 Item 1A. Not Applicable 21 Item 1B. Not Applicable 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. (Reserved) 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 60 Item 8. Financial Statements and Supplementary Data 60 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item 9A. Controls and Procedures 62 Item 9B. Other Information 63 PART III Item 10. Directors and Executive Officers and Corporate Governance 63 Item 11. Executive Compensation 63 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 Item 13. Certain Relationships and Related Transactions and Director Independence 64 Item 14. Principal Accounting Fees and Services 64 PART IV Item 15. Exhibits, Financial Statement Schedules 65 Signatures 68 - 2 - Table of Contents Forward-Looking Statements and Factors that Could Affect Future Results Certain statements contained in this Annual Report that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the Act), notwithstanding that such statements are not specifically identified. In addition, certain statements may be contained in the Company’s future filings with the SEC, in press releases, and in oral and written statements made by or with the approval of the Company that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act. Examples of forward-looking statements include, but are not limited to: (i)projections of revenues, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii)statements of plans and objectives of Colony Bankcorp, Inc. or its management or Board of Directors, including those relating to products or services; (iii) statements of future economic performance; and (iv)statements of assumptions underlying such statements. Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to: · Local and regional economic conditions and the impact they may have on the Company and its customers and the Company’s assessment of that impact. · Changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements. · The effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board. · Inflation, interest rate, market and monetary fluctuations. · Political instability. · Acts of war or terrorism. · The timely development and acceptance of new products and services and perceived overall value of these products and services by users. · Changes in consumer spending, borrowings and savings habits. · Technological changes. · Acquisitions and integration of acquired businesses. · The ability to increase market share and control expenses. - 3 - Table of Contents Forward-Looking Statements and Factors that Could Affect Future Results (Continued) · The effect of changes in laws and regulations (including laws and regulations concerning taxes, banking, securities and insurance) with which the Company and its subsidiary must comply. · The effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Financial Accounting Standards Board and other accounting standard setters. · Changes in the Company’s organization, compensation and benefit plans. · The costs and effects of litigation and of unexpected or adverse outcomes in such litigation. · Greater than expected costs or difficulties related to the integration of new lines of business. · The Company’s success at managing the risks involved in the foregoing items. Forward-looking statements speak only as of the date on which such statements are made.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events. Readers should carefully review all disclosures we file from time to time with the Securities and Exchange Commission (SEC). - 4 - Table of Contents Part I Item 1 Business COLONY BANKCORP, INC. General Colony Bankcorp, Inc. (the “Company” or “Colony”) is a Georgia business corporation which was incorporated on November 8, 1982.The Company was organized for the purpose of operating as a bank holding company under the Federal Bank Holding Company Act of 1956, as amended, and the bank holding company laws of Georgia (Georgia Laws 1976, p. 168, et. seq.). On July 22, 1983, the Company, after obtaining the requisite regulatory approvals, acquired 100 percent of the issued and outstanding common stock of Colony Bank (formerly Colony Bank of Fitzgerald and The Bank of Fitzgerald), Fitzgerald, Georgia, through the merger of the Bank with a subsidiary of the Company which was created for the purpose of organizing the Bank into a one-bank holding company.Since that time, Colony Bank has operated as a wholly-owned subsidiary of the Company.Our business is conducted primarily through our wholly-owned subsidiary, which provides a broad range of banking services to its retail and commercial customers.The company headquarters are located at 115 South Grant Street, Fitzgerald, Georgia 31750, its telephone number is 229-426-6000 and its Internet address is http://www.colonybank.com.We operate twenty-nine domestic banking offices and one mortgage company office and at December 31, 2009, we had approximately $1.31 billion in total assets, $899.85 million in total loans, $1.06 billion in total deposits and $89.27 million in stockholder’s equity.Deposits are insured, up to applicable limits, by the Federal Deposit Insurance Corporation. The Parent Company Because Colony Bankcorp, Inc. is a bank holding company, its principal operations are conducted through its subsidiary bank, Colony Bank (the “Bank”).It has 100 percent ownership of its subsidiary and maintains systems of financial, operational and administrative controls that permit centralized evaluation of the operations of the subsidiary bank in selected functional areas including operations, accounting, marketing, investment management, purchasing, human resources, computer services, auditing, compliance and credit review.As a bank holding company, we perform certain stockholder and investor relations functions. Colony Bank- Banking Services Our principal subsidiary is the Bank.The Bank, headquartered in Fitzgerald, Georgia, offers traditional banking products and services to commercial and consumer customers in our markets.Our product line includes, among other things, loans to small and medium-sized businesses, residential and commercial construction and land development loans, commercial real estate loans, commercial loans, agri-business and production loans, residential mortgage loans, home equity loans, consumer loans and a variety of demand, savings and time deposit products.We also offer internet banking services, electronic bill payment services, safe deposit box rentals, telephone banking, credit and debit card services, remote depository products and access to a network of ATMs to our customers.Colony Bank conducts a general full service commercial, consumer and mortgage banking business through thirty offices located in the middle and south Georgia cities of Fitzgerald, Warner Robins, Centerville, Ashburn, Leesburg, Cordele, Albany, Thomaston, Columbus, Sylvester, Tifton, Moultrie, Douglas, Broxton, Savannah, Eastman, Chester, Soperton, Rochelle, Pitts, Quitman and Valdosta, Georgia. For additional discussion of our loan portfolio and deposit accounts, see “Management’s Discussion of Financial Condition and Results of Operations – Loans and Deposits.” - 5 - Table of Contents Part I (Continued) Item 1 (Continued) Subordinated Debentures (Trust Preferred Securities) During the second quarter of 2004, the Company formed Colony Bankcorp Statutory Trust III for the sole purpose of issuing $4,500,000 in Trust Preferred Securities through a pool sponsored by FTN Financial Capital Market.The securities have a maturity of thirty years and are redeemable after five years with certain exceptions. During the second quarter of 2006, the Company formed Colony Bankcorp Capital Trust I for the sole purpose of issuing $5,000,000 in Trust Preferred Securities through a pool sponsored by SunTrust Bank Capital Markets.The securities have a maturity of thirty years and are redeemable after five years with certain exceptions. During the first quarter of 2007, the Company formed Colony Bankcorp Capital Trust II for the sole purpose of issuing $9,000,000 in Trust Preferred Securities through a pool sponsored by Trapeza Capital Management, LLC.The securities have a maturity of thirty years and are redeemable after five years with certain exceptions.Proceeds from this issuance were used to pay off trust preferred securities issued on March 26, 2002 through Colony Bankcorp Statutory Trust I. During the third quarter of 2007, the Company formed Colony Bankcorp Capital Trust III for the sole purpose of issuing $5,000,000 in Trust Preferred Securities through a pool sponsored by Trapeza Capital Management, LLC.The securities have a maturity of thirty years and are redeemable after five years with certain exceptions.Proceeds from this issuance were used to pay off trust preferred securities issued on December 19, 2002 through Colony Bankcorp Statutory Trust II. Corporate Restructuring and Business Combinations On April 30, 1984, after acquiring the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding stock of Colony Bank Wilcox (formerly Community Bank of Wilcox and Pitts Banking Company), Pitts, Wilcox County, Georgia.As part of the transaction, Colony issued an additional 17,872 shares of its $10.00 par value common stock, all of which was exchanged with the holders of shares of common stock of Pitts Banking Company for 100 percent of the 250 issued and outstanding shares of common stock of Pitts Banking Company.Since the date of acquisition, Colony Bank Wilcox operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On November 1, 1984, after obtaining the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding common stock of Colony Bank Ashburn (formerly Ashburn Bank), Ashburn, Turner County, Georgia, for a combination of cash and interest-bearing promissory notes.Since the date of acquisition, Colony Bank Ashburn operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On September 30, 1985, after obtaining the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding common stock of Colony Bank of Dodge County, (formerly The Bank of Dodge County), Chester, Dodge County, Georgia.The stock was acquired in exchange for the issuance of 3,500 shares of common stock of Colony.Since the date of acquisition, Colony Bank of Dodge County operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. - 6 - Table of Contents Part I (Continued) Item 1 (Continued) On July 31, 1991, after obtaining the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding common stock of Colony Bank Worth, (formerly Worth Federal Savings and Loan Association and Bank of Worth), Sylvester, Worth County, Georgia.The stock was acquired in exchange for cash and the issuance of 7,661 shares of common stock of Colony for an aggregate purchase price of approximately $718,000.Since the date of acquisition, Colony Bank Worth operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On November 8, 1996, Colony organized Colony Management Services, Inc. to provide support services to each subsidiary.Services provided include loan and compliance review, internal audit and data processing. Colony Management Services, Inc. operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On November 30, 1996, after obtaining the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding common stock of Colony Bank Southeast (formerly Broxton State Bank), Broxton, Coffee County, Georgia in a business combination accounted for as a pooling of interests.Broxton State Bank became a wholly-owned subsidiary of the Company through the exchange of 157,735 shares of the Company’s common stock for all of the outstanding stock of Broxton State Bank.Since the date of acquisition, Colony Bank Southeast operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On March 2, 2000, Colony Bank Ashburn purchased the capital stock of Colony Mortgage Corp (formerly Georgia First Mortgage Company) in a business combination accounted for as a purchase.The purchase price of $346,725 was the fair value of the net assets of Georgia First Mortgage Company at the date of purchase.Colony Mortgage Corp is primarily engaged in residential real estate mortgage lending in the state of Georgia. Colony Mortgage Corp operates as a subsidiary of Colony Bank effective with the August 1, 2008 merger. On March 29, 2002, after obtaining the requisite regulatory approvals, the Company acquired 100 percent of the issued and outstanding stock of Colony Bank Quitman, FSB, (formerly Quitman Federal Saving Bank), Quitman, Brooks County, Georgia.Quitman Federal Savings Bank became a wholly-owned subsidiary of the Company through the exchange of 367,093 shares of the Company’s common stock and cash for an aggregate acquisition price of $7,446,163.Since the date of acquisition, Colony Bank Quitman, FSB operated as a wholly-owned subsidiary of the Company until it was merged into Colony Bank effective August 1, 2008. On March 19, 2004, Colony Bank Ashburn purchased Flag Bank – Thomaston office in a business combination accounted for as a purchase.Since the date of acquisition, the Thomaston office operated as an office of Colony Bank Ashburn until August 1, 2008 when it became an office of Colony Bank. On August 1, 2008, the Company effected a merger of its seven banking subsidiaries and its one nonbank subsidiary into one surviving bank subsidiary, Colony Bank (formerly Colony Bank of Fitzgerald). - 7 - Table of Contents Part I (Continued) Item 1 (Continued) Markets and Competition The banking industry in general is highly competitive.Our market areas of middle and south Georgia have experienced good economic and population growth the past several years, however the current downturn in the housing and real estate market that began in late 2007 along with recessionary fears has proven to be quite challenging - not only for Colony but the entire banking industry.In our markets, we face competitive pressures in attracting deposits and making loans from larger regional banks and smaller community banks, thrift institutions, credit unions, consumer finance companies, mortgage bankers, brokerage firms and insurance companies.The principal factors in competing for deposits and loans include interest rates, fee structures, range of products and services offered and convenience of office and ATM locations.The banking industry is also experiencing increased competition for deposits from less traditional sources such as money market and mutual funds.In addition, intense market demands, economic concerns, volatile interest rates and customer awareness of product and services have forced banks to be more competitive – often resulting in margin compression and a decrease in operating efficiency. In response to competitive issues, the Company merged all of its operations into one operating subsidiary, Colony Bank, effective August 1, 2008.This consolidation effort, which began in 2006, will enable the Company to align products, pricing and marketing efforts while re-allocating resources to support management’s future growth strategies.Future earnings should benefit positively beginning in 2009 as we implement operation enhancements – both in revenue enhancement and cost reduction efforts. Correspondents Colony Bank has correspondent relationships with the following banks: Federal Reserve Bank in Atlanta, Georgia; SunTrust Bank in Atlanta, Georgia; FTN Financial in Memphis, Tennessee and Federal Home Loan Bank in Atlanta, Georgia.The correspondent relationships facilitate the transactions of business by means of loans, collections, investment services, lines of credit and exchange services.As compensation for these services, the Bank maintains balances with its correspondents in noninterest-bearing accounts and pays some service charges Employees On December 31, 2009, the Company had a total of 286 full-time and 21 part-time employees.We consider our relationship with our employees to be satisfactory. The Company has a noncontributory profit-sharing plan covering all employees subject to certain minimum age and service requirements.No Company contributions were made in 2009 due to performance, though funds in a forfeiture account where employees terminated with unvested balances were allocated for all eligible employees in 2009.In addition, the Company maintains a comprehensive employee benefit program providing, among other benefits, hospitalization, major medical, life insurance and disability insurance.Management considers these benefits to be competitive with those offered by other financial institutions in our market area.Colony’s employees are not represented by any collective bargaining group. - 8 - Table of Contents Part I (Continued) Item 1 (Continued) SUPERVISION AND REGULATION BANK HOLDING COMPANY REGULATION General Colony is a bank holding company within the meaning of the Bank Holding Company Act of 1956, as amended (BHCA).As a bank holding company registered with the Federal Reserve under the BHCA and the Georgia Department of Banking and Finance (the Georgia Department) under the Financial Institutions Code of Georgia, it is subject to supervision, examination and reporting by the Federal Reserve and the Georgia Department.Its activities are limited to banking, managing or controlling banks, furnishing services to or performing services for its subsidiaries, or engaging in any other activity that the Federal Reserve determines to be so closely related to banking, or managing or controlling banks, as to be a proper incident to these activities. Colony is required to file with the Federal Reserve and the Georgia Department periodic reports and any additional information as they may require.The Federal Reserve and Georgia Department will also regularly examine the Company.The Federal Deposit Insurance Corporation and Georgia Department also examine the Bank. Activity Limitations The BHCA requires prior Federal Reserve approval for, among other things: · the acquisition by a bank holding company of direct or indirect ownership or control of more than 5 percent of the voting shares or substantially all of the assets of any bank, or · a merger or consolidation of a bank holding company with another bank holding company. Similar requirements are imposed by the Georgia Department. A bank holding company may acquire direct or indirect ownership or control of voting shares of any company that is engaged directly or indirectly in banking, or managing or controlling banks, or performing services for its authorized subsidiaries.A bank holding company may also engage in or acquire an interest in a company that engages in activities that the Federal Reserve has determined by regulation or order to be so closely related to banking as to be a proper incident to these activities.The Federal Reserve normally requires some form of notice or application to engage in or acquire companies engaged in such activities.Under the BHCA, Colony will generally be prohibited from engaging in or acquiring direct or indirect control of more than 5 percent of the voting shares of any company engaged in activities other than those referred to above. The BHCA permits a bank holding company located in one state to lawfully acquire a bank located in any other state, subject to deposit percentage, aging requirements and other restrictions.The Riegle-Neal Interstate Banking and Branching Efficiency Act also generally provides that national and state chartered banks may, subject to applicable state law, branch interstate through acquisitions of banks in other states. - 9 - Table of Contents Part I (Continued) Item 1 (Continued) In November 1999, Congress enacted the Gramm-Leach-Bliley Act, which made substantial revisions to the statutory restrictions separating banking activities from other financial activities.Under the Gramm-Leach-Bliley Act, bank holding companies that are well capitalized, well managed and meet other conditions can elect to become “financial holding companies.”As financial holding companies, they and their subsidiaries are permitted to acquire or engage in activities that were not previously allowed bank holding companies, such as insurance underwriting, securities underwriting and distribution, travel agency activities, broad insurance agency activities, merchant banking and other activities that the Federal Reserve determines to be financial in nature or complementary to these activities.Financial holding companies continue to be subject to the overall oversight and supervision of the Federal Reserve, but the Gramm-Leach-Bliley Act applies the concept of functional regulation to the activities conducted by subsidiaries.For example, insurance activities would be subject to supervision and regulation by state insurance authorities.While Colony has not elected to become a financial holding company in order to exercise the broader activity powers provided by the Gramm-Leach-Bliley Act, it may elect to do so in the future. Limitations on Acquisitions of Bank Holding Companies As a general proposition, other companies seeking to acquire control of a bank holding company would require the approval of the Federal Reserve under the BHCA.In addition, individuals or groups of individuals seeking to acquire control of a bank holding company would need to file a prior notice with the Federal Reserve (which the Federal Reserve may disapprove under certain circumstances) under the Change in Bank Control Act.Control is conclusively presumed to exist if an individual or company acquires 25 percent or more of any class of voting securities of the bank holding company.Control may exist under the Change in Bank Control Act if the individual or company acquires 10 percent or more of any class of voting securities of the bank holding company. Source of Financial Strength Federal Reserve policy requires a bank holding company to act as a source of financial strength and to take measures to preserve and protect bank subsidiaries in situations where additional investments in a troubled bank may not otherwise be warranted,In addition, if a bank holding company has more than one bank or thrift subsidiary, each of the bank holding company’s subsidiary depository institutions is responsible for any losses to the FDIC as a result of an affiliated depository institution’s failure.As a result, a bank holding company may be required to loan money to its subsidiaries in the form of capital notes or other instruments that qualify as capital of the subsidiary bank under regulatory rules.However, any loans from the bank holding company to those subsidiary banks will likely be unsecured and subordinated to that of bank’s depositors and perhaps to other creditors of that bank. Recent Legislation On October3, 2008, the Emergency Economic Stabilization Act of 2008 was enacted ("EESA") to restore confidence and stabilize the volatility in the U.S. banking system and to encourage financial institutions to increase their lending to customers and to each other. Initially introduced as the Troubled Asset Relief Program ("TARP"), the EESA authorized the United States Department of the Treasury ("U.S. Treasury") to purchase from financial institutions and their holding companies up to $700billion in mortgage loans, mortgage-related securities and certain other financial instruments, including debt and equity securities issued by financial institutions and their holding companies in a troubled asset relief program. Initially, $350billion or half of the $700billion was made immediately available to the U.S. Treasury. On January15, 2009, the remaining $350billion was released to the U.S. Treasury. - 10 - Table of Contents Part I (Continued) Item 1 (Continued) On October14, 2008, the U.S. Treasury announced its intention to inject capital into nine large U.S. financial institutions under the TARP Capital Purchase Program (the "TARP CPP"), and since has injected capital into many other financial institutions, including the Company. The U.S. Treasury initially allocated $250billion towards the TARP CPP. On January 9, 2009, the Company entered into a Securities Purchase Agreement– Standard Terms with the U.S. Treasury ("Stock Purchase Agreement"), pursuant to which, among other things, the Company sold to the U.S. Treasury for an aggregate purchase price of $28million, preferred stock and warrants. Under the terms of the TARP CPP, the Company is prohibited from increasing dividends on its common stock, and from making certain repurchases of equity securities, including its common stock, without the U.S. Treasury's consent. Furthermore, as long as the preferred stock issued to the U.S. Treasury is outstanding, dividend payments and repurchases or redemptions relating to certain equity securities, including the Company's common stock, are prohibited until all accrued and unpaid dividends are paid on such preferred stock, subject to certain limited exceptions. In order to participate in the TARP CPP, financial institutions were required to adopt certain standards for executive compensation and corporate governance. These standards generally apply to the Chief Executive Officer, Chief Financial Officer and the three next most highly compensated senior executive officers. The standards include (1) ensuring that incentive compensation for senior executives does not encourage unnecessary and excessive risks that threaten the value of the financial institution; (2)required clawback of any bonus or incentive compensation paid to a senior executive based on statements of earnings, gains or other criteria that are later proven to be materially inaccurate;(3) prohibition on making golden parachute payments to senior executives; and (4)agreement not to deduct for tax purposes executive compensation in excess of $500,000 for each senior executive. The Company has complied with these requirements. The bank regulatory agencies, U.S. Treasury and the Office of Special Inspector General, also created by the EESA, have issued guidance and requests to the financial institutions that participate in the TARP CPP to document their plans and use of TARP CPP funds and their plans for addressing the executive compensation requirements associated with the TARP CPP. On February10, 2009, the U.S. Treasury and the federal bank regulatory agencies announced in a Joint Statement a new Financial Stability Plan which would include additional capital support for banks under a Capital Assistance Program, a public-private investment fund to address existing bank loan portfolios and expanded funding for the FRB's pending Term Asset-Backed Securities Loan Facility to restart lending and the securitization markets. On February17, 2009, the American Recovery and Reinvestment Act of 2009 ("ARRA") was signed into law by President Obama. The ARRA includes a wide variety of programs intended to stimulate the economy and provide for extensive infrastructure, energy, health, and education needs. In addition, the ARRA imposes certain new executive compensation and corporate expenditure limits on all current and future TARP recipients, including the Company, until the institution has repaid the U.S. Treasury, which is now permitted under the ARRA without penalty and without the need to raise new capital, subject to the U.S. Treasury's consultation with the recipient's appropriate regulatory agency. - 11 - Table of Contents Part I (Continued) Item 1 (Continued) The executive compensation standards are more stringent than those currently in effect under the TARP CPP or those previously proposed by the U.S. Treasury. The new standards include (but are not limited to) (i)prohibitions on bonuses, retention awards and other incentive compensation, other than restricted stock grants which do not fully vest during the TARP period up to one-third of an employee's total annual compensation, (ii)prohibitions on golden parachute payments for departure from a company, (iii)an expanded clawback of bonuses, retention awards, and incentive compensation if payment is based on materially inaccurate statements of earnings, revenues, gains or other criteria, (iv)prohibitions on compensation plans that encourage manipulation of reported earnings, (v)retroactive review of bonuses, retention awards and other compensation previously provided by TARP recipients if found by the U.S. Treasury to be inconsistent with the purposes of TARP or otherwise contrary to public interest, (vi)required establishment of a company-wide policy regarding "excessive or luxury expenditures," and (vii)inclusion in a participant's proxy statements for annual shareholder meetings of a nonbinding "Say on Pay" shareholder vote on the compensation of executives. On February23, 2009, the U.S. Treasury and the federal bank regulatory agencies issued a Joint Statement providing further guidance with respect to the Capital Assistance Program ("CAP") announced February10, 2009, including: (i)that the CAP will be initiated on February25, 2009 and will include "stress test" assessments of major banks and that should the "stress test" indicate that an additional capital buffer is warranted, institutions will have an opportunity to turn first to private sources of capital; otherwise the temporary capital buffer will be made available from the government; (ii)such additional government capital will be in the form of mandatory convertible preferred shares, which would be converted into common equity shares only as needed over time to keep banks in a well-capitalized position and can be retired under improved financial conditions before the conversion becomes mandatory; and (iii)previous capital injections under the TARP CPP will also be eligible to be exchanged for the mandatory convertible preferred shares. The conversion of preferred shares to common equity shares would enable institutions to maintain or enhance the quality of their capital by increasing their tangible common equity capital ratios; however, such conversions would necessarily dilute the interests of existing shareholders. On February25, 2009, the first day the CAP program was initiated, the U.S. Treasury released the actual terms of the program, stating that the purpose of the CAP is to restore confidence throughout the financial system that the nation's largest banking institutions have a sufficient capital cushion against larger than expected future losses, should they occur due to a more severe economic environment, and to support lending to creditworthy borrowers. Under the CAP terms, eligible U.S. banking institutions with assets in excess of $100billion on a consolidated basis are required to participate in coordinated supervisory assessments, which are forward-looking "stress test" assessments to evaluate the capital needs of the institution under a more challenging economic environment. Should this assessment indicate the need for the bank to establish an additional capital buffer to withstand more stressful conditions, these institutions may access the CAP immediately as a means to establish any necessary additional buffer or they may delay the CAP funding for six months to raise the capital privately.Eligible U.S. banking institutions with assets below $100billion may also obtain capital from the CAP. The CAP program is an additional program from the TARP CCP and is open to eligible institutions regardless of whether they participated in the TARP CCP. The deadline to apply to the CAP was May25, 2009.The Company did not participate in the CAP program. - 12 - Table of Contents Part I (Continued) Item 1 (Continued) The EESA also increased Federal Deposit Insurance Corporation ("FDIC") deposit insurance on most accounts from $100,000 to $250,000. This increase is currently in place until the end of 2013 and is not covered by deposit insurance premiums paid by the banking industry.In addition, the FDIC has implemented two temporary programs under the Temporary Liquidity Guaranty Program ("TLGP") to provide deposit insurance for the full amount of most noninterest bearing transaction accounts through June 30, 2010 and to guarantee certain unsecured debt of financial institutions and their holding companies through June 2012. Financial institutions had until December5, 2008 to opt out of these two programs. The Company and the Bank have elected to opt to remain in the unlimited insurance coverage for non-interest bearing accounts, but opted out of the debt guarantee portion of the program. The FDIC charges "systemic risk special assessments" to depository institutions that participate in the TLGP. The FDIC has recently proposed that Congress give the FDIC expanded authority to charge fees to the holding companies which benefit directly and indirectly from the FDIC guarantees. BANK REGULATION General The Bank is a commercial bank chartered under the laws of the State of Georgia, and as such is subject to supervision, regulation and examination by the Georgia Department.The Bank is a member of the FDIC, and their deposits are insured by the FDIC’s Deposit Insurance Fund up to the amount permitted by law.The FDIC and the Georgia Department routinely examine the Bank and monitor and regulate all of the Bank’s operations, including such things as adequacy of reserves, quality and documentation of loans, payments of dividends, capital adequacy, adequacy of systems and controls, credit underwriting and asset liability management, compliance with laws and establishment of branches.Interest and other charges collected or contracted for by the Bank is subject to state usury laws and certain federal laws concerning interest rates.The Bank files periodic reports with the FDIC and the Georgia Department. Transactions with Affiliates and Insiders The Company is a legal entity separate and distinct from the Bank.Various legal limitations restrict the Bank from lending or otherwise supplying funds to the Company and other nonbank subsidiaries of the Company, all of which are deemed to be “affiliates” of the Bank for the purposes of these restrictions.The Company and the Bank are subject to Section 23A of the Federal Reserve Act.Section 23A defines “covered transactions,” which include extensions of credit, and limits a bank’s covered transactions with any affiliate to 10 percent of such bank’s capital and surplus and with all affiliates to 20 percent of such bank’s capital and surplus.All covered and exempt transactions between a bank and its affiliates must be on terms and conditions consistent with safe and sound banking practices, and banks and their subsidiaries are prohibited from purchasing low-quality assets from the bank’s affiliates.Finally, Section 23 A requires that all of a bank’s extensions of credit to an affiliate be appropriately secured by acceptable collateral, generally United States government or agency securities.The Company and the Bank are also subject to Section 23B of the Federal Reserve Act, which generally limits covered and other transactions between a bank and its affiliates to terms and under circumstances, including credit standards, that are substantially the same or at least as favorable to the bank as prevailing at the time for transactions with unaffiliated companies. - 13 - Table of Contents Part I (Continued) Item 1 (Continued) Dividends The Company is a legal entity separate and distinct from the Bank.The principal source of the Company’s cash flow, including cash flow to pay dividends to its stockholders, is dividends that the Bank pays to it.Statutory and regulatory limitations apply to the Bank’s payment of dividends to the Company as well as to the Company’s payment of dividends to its stockholders.The Company is a participant in the U.S. Treasury Capital Program and certain restrictions on the payment of dividends to stockholders apply. Under the terms of the TARP CPP, for so long as any preferred stock issued under the TARP CPP remains outstanding, the Company is prohibited from increasing dividends on its common stock, and from making certain repurchases of equity securities, including its common stock, without the U.S. Treasury's consent until the third anniversary of the U.S. Treasury's investment or until the U.S. Treasury has transferred all of the preferred stock it purchased under the TARP CPP to third parties. As long as the preferred stock issued to the U.S. Treasury is outstanding, as well as the Company's Series A Preferred Stock, dividend payments and repurchases or redemptions relating to certain equity securities, including the Company's common stock, are also prohibited until all accrued and unpaid dividends are paid on such preferred stock, subject to certain limited exceptions. A variety of federal and state laws and regulations affect the ability of the Bank and the Company to pay dividends.A depository institution may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized.The federal banking agencies may prevent the payment of a dividend if they determine that the payment would be unsafe and unsound banking practice.Moreover, the federal agencies have issued policy statements that provide that bank holding companies and insured banks should generally only pay dividends out of current operating earnings.In addition, regulations promulgated by the Georgia Department limit the Bank’s payment of dividends. Mortgage Banking Regulation Colony Mortgage Corp is licensed and regulated as a “mortgage banker” by the Georgia Department.It is also qualified as a Fannie Mae and Freddie Mac seller/servicer and must meet the requirements of such corporations and of the various private parties with which it conducts business, including warehouse lenders and those private entities to which it sells mortgage loans. Enforcement Policies and Actions Federal law gives the Federal Reserve and FDIC substantial powers to enforce compliance with laws, rules and regulations.Bank or individuals may be ordered to cease and desist from violations of law or other unsafe or unsound practices.The agencies have the power to impose civil money penalties against individuals or institutions of up to $1,000,000 per day for certain egregious violations.Persons who are affiliated with depository institutions can be removed from any office held in that institution and banned from participating in the affairs of any financial institution.The banking regulators have not hesitated to use the enforcement authorities provided in federal law. - 14 - Table of Contents Part I (Continued) Item 1 (Continued) Capital Regulations The federal bank regulatory authorities have adopted capital guidelines for banks and bank holding companies.In general, the authorities measure the amount of capital an institution holds against its assets.There are three major capital tests: (i) the Total Capital ratio (the total of Tier 1 Capital and Tier 2 Capital measured against risk-adjusted assets), (ii) the Tier 1 Capital ratio (Tier 1 Capital measured against risk-adjusted assets) and (iii) the leverage ratio (Tier 1 Capital measured against average (i.e., nonrisk-weighted) assets). Tier 1 Capital consists of common equity, retained earnings and a limited amount of qualifying preferred stock, less goodwill and core deposit intangibles.Tier 2 Capital consists of nonqualifying preferred stock, qualifying subordinated, perpetual and/or mandatory convertible debt, term subordinated debt and intermediate term preferred stock and up to 45 percent of the pretax unrealized holding gains on available-for-sale equity securities with readily determinable market values that are prudently valued, and a limited amount of any loan loss allowance. In measuring the adequacy of capital, assets are generally weighted for risk.Certain assets, such as cash and U.S. government securities, have a zero risk weighting.Others, such as commercial and consumer loans, have a 100 percent risk weighting.Risk weightings are also assigned for off-balance sheet items such as loan commitments.The various assets are multiplied by the appropriate risk-weighting to determine risk- adjusted assets for the capital calculations.For the leverage ratio mentioned above, average assets are not risk-weighted. The federal banking agencies must take “prompt corrective action” in respect of depository institutions that do not meet minimum capital requirements.There are five tiers for financial institutions: “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized” and “critically undercapitalized.”Under these regulations, a bank will be: · “well capitalized” if it has a Total Capital ratio of 10 percent or greater, a Tier 1 Capital ratio of 6 percent or greater, a leverage ratio of 5 percent or better – or 4 percent in certain circumstances – and is not subject to any written agreement, order, capital directive, or prompt corrective action directive by a federal bank regulatory agency to meet and maintain a specific capital level for any capital measure; · “adequately capitalized” if it has a Total Capital ratio of 8 percent or greater, a Tier 1 Capital ratio of 4 percent or greater, and a leverage ratio of 4 percent or greater – or 3 percent in certain circumstances – and is not well capitalized; · “undercapitalized” if it has a Total Capital ratio of less that 8 percent, a Tier 1 Capital ratio of less that 4 percent – or 3 percent in certain circumstances; · “significantly undercapitalized” if it has a Total Capital ratio of less than 6 percent or a Tier 1 Capital ratio of less than 3 percent, or a leverage ratio of less than 3 percent; or · “critically undercapitalized” if its tangible equity is equal to or less than 2 percent of average quarterly assets. - 15 - Table of Contents Part I (Continued) Item 1 (Continued) Federal law generally prohibits a depository institution from making any capital distribution, including the payment of a dividend or paying any management fee to its holding company if the depository institution would be undercapitalized as a result.Undercapitalized depository institutions may not accept brokered deposits absent a waiver from the FDIC, are subject to growth limitations and are required to submit a capital restoration plan for approval.For a capital restoration plan to be acceptable, the depository institution’s parent holding company must guarantee that the institution will comply with such capital restoration plan.The aggregate liability of the parent holding company is limited to the lesser of 5 percent of the depository institution’s total assets at the time it became undercapitalized, and the amount necessary to bring the institution into compliance with applicable capital standards.If a depository institution fails to submit an acceptable plan, it is treated as if it is significantly undercapitalized.If the controlling holding company fails to fulfill its obligations under this law and files, or has filed against it, a petition under the federal Bankruptcy Code, the FDIC claim related to the holding company’s obligations would be entitled to a priority in such bankruptcy proceeding over third party creditors of the bank holding company. Significantly undercapitalized depository institutions may be subject to a number of requirements and restrictions, including orders to sell sufficient voting stock to become adequately capitalized, requirements to reduce total assets and cessation of receipt of deposits from correspondent banks.Critically undercapitalized institutions are subject to the appointment of a receiver or conservator. At December 31, 2009, the Company exceeded the minimum Tier 1, risk-based and leverage ratios and qualified as “well capitalized” under current Federal Reserve Board criteria.The following table sets forth certain capital information for the Company as of December 31, 2009.Consider the following brief summary rather than the preceeding and the table.As of December 31, 2009, Colony had Tier 1 Capital and Total Capital of approximately 11.79 percent and 13.07 percent, respectively, of risk-weighted assets. As of December 31, 2009, Colony had a leverage ratio of Tier 1 Capital to total average assets of approximately 8.30 percent. December 31, 2009 Amount Percent Leverage Ratio Actual $ % Well-Capitalized Requirement Minimum Required (1) Risk Based Capital: Tier 1 Capital Actual Well-Capitalized Requirement Minimum Required (1) Total Capital Actual Well-Capitalized Requirement Minimum Required (1) Represents the minimum requirement.Institutions that are contemplating acquisitions or anticipating or experiencing significant growth may be required to maintain a substantially higher leverage ratio. - 16 - Table of Contents Part I (Continued) Item 1 (Continued) The guidelines also provide that institutions experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without significant reliance on intangible assets.Higher capital may be required in individual cases, depending upon a bank or bank holding company’s risk profile.All bank holding companies and banks are expected to hold capital commensurate with the level and nature of their risks, including the volume and severity of their problem loans.Lastly, the Federal Reserve’s guidelines indicate that the Federal Reserve will continue to consider a “Tangible Tier 1 Leverage Ratio,” calculated by deducting all intangibles, in evaluating proposals for expansion or new activity. FDIC Insurance Assessments The FDIC is an independent federal agency that insures deposits, up to prescribed statutory limits, of federally insured banks and savings institutions and safeguards the safety and soundness of the banking and savings industries. The FDIC insures our customer deposits through the Deposit Insurance Fund (“DIF”) up to prescribed limits for each depositor. Pursuant to the EESA, the maximum deposit insurance amount has been increased from $100,000 to $250,000. The amount of FDIC assessments paid by each DIF member institution is based on its relative risk of default as measured by regulatory capital ratios and other supervisory factors. Pursuant to the Federal Deposit Insurance Reform Act of 2005, the FDIC is authorized to set the reserve ratio for the DIF annually at between 1.15% and 1.50% of estimated insured deposits. The FDIC may increase or decrease the assessment rate schedule on a semi-annual basis. In an effort to restore capitalization levels and to ensure the DIF will adequately cover projected losses from future bank failures, the FDIC, in October 2008, proposed a rule to alter the way in which it differentiates for risk in the risk-based assessment system and to revise deposit insurance assessment rates, including base assessment rates. On February 27, 2009, the FDIC adopted a final rule modifying the risk-based assessment system which set initial base assessment rates beginning on April 1, 2009 at 12 to 45 basis points; and due to extraordinary circumstances, expanded the time within which the reserve ratio must be returned to 1.15 percent from five to seven years.In addition, most banks with a risk category I or a risk category II are paying between 12 and 22 cents for every $100 of domestic deposits. On May 22, 2009, the FDIC adopted a final rule imposing a five basis point special assessment on each insured depository institution’s assets minus Tier 1 Capital as of June 30, 2009.The amount of the special assessment for any institution will not exceed 10 basis points times the institution’s assessment base for the second quarter 2009.The special assessment was collected on September 30, 2009. - 17 - Table of Contents Part I (Continued) Item 1 (Continued) The FDIC introduced three possible adjustments to an institution’s initial base assessment rate: (1) a decrease of up to five basis points for long-term unsecured debt, including senior unsecured debt (other than debt guaranteed under the Temporary Liquidity Guarantee Program) and subordinated debt and, for small institutions, a portion of Tier I capital; (2) an increase not to exceed 50 percent of an institution’s assessment rate before the increase for secured liabilities in excess of 25 percent of domestic deposits; and (3) for non-Risk Category I institutions, an increase not to exceed 10 basis points for brokered deposits in excess of 10 percent of domestic deposits. On November 12, 2009, the FDIC adopted the final rule amending the assessment regulations to require insured depository institutions to prepay their quarterly risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012, on December 30, 2009, along with each institution’s risk-based assessment for the third quarter of 2009.For most institutions, the amount paid on December 30 will be substantially higher than typical quarterly deposit insurance assessments. Additionally, by participating in the TLGP, banks temporarily become subject to "systemic risk special assessments" of 10 basis points for transaction account balances in excess of $250,000 assessments up to 100 basis points of the amount of TLGP debt issued. Further, all FDIC-insured institutions are required to pay assessments to the FDIC to fund interest payments on bonds issued by the Financing Corporation ("FICO"), an agency of the Federal government established to recapitalize the predecessor to the DIF. The FICO assessment rates, which are determined quarterly, averaged 0.0106% of insured deposits in fiscal 2009. These assessments will continue until the FICO bonds mature in 2017. The FDIC may terminate a depository institution's deposit insurance upon a finding that the institution's financial condition is unsafe or unsound or that the institution has engaged in unsafe or unsound practices that pose a risk to the DIF or that may prejudice the interest of the bank's depositors. The termination of deposit insurance for a bank would also result in the revocation of the bank's charter by the DIF. Community Reinvestment Act The Bank is subject to the provisions of the Community Reinvestment Act of 1977, as amended (the CRA), and the federal banking agencies’ related regulations.Under the CRA, all banks and thrifts have a continuing and affirmative obligation, consistent with safe and sound operation, to help meet the credit needs for their entire communities, including low- and moderate-income neighborhoods.The CRA requires a depository institution’s primary federal regulator, in connection with its examination of the institution or its evaluation of certain regulatory applications, to assess the institution’s record in assessing and meeting the credit needs of the community served by that institution, including low- and moderate-income neighborhoods.The regulatory agency’s assessment of the institution’s record is made available to the public. Current CRA regulations rate institutions based on their actual performance in meeting community credit needs. The Bank received a “satisfactory” rating on its most recent examination in 2008. - 18 - Table of Contents Part I (Continued) Item 1 (Continued) Consumer Regulations Interest and other charges collected or contracted for by the Bank is subject to state usury laws and certain federal laws concerning interest rates.The Bank’s loan operations are also subject to federal laws and regulations applicable to credit transactions, such as those: · Governing disclosures of credit terms to consumer borrowers; · Requiring financial institutions provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; · Prohibiting discrimination on the basis of race, creed or other prohibited factors in extending credit; · Governing the use and provision of information to credit reporting agencies; and · Governing the manner in which consumer debts may be collected by collection agencies. The deposit operations of the Bank is also subject to laws and regulations that: · Impose a duty to maintain the confidentiality of consumer financial records and prescribe procedures for complying with administrative subpoenas of financial records; and · Govern automatic deposits to and withdrawals from deposit accounts and customers’ rights and liabilities arising from the use of automated teller machines and other electronic banking services. Fiscal and Monetary Policy Banking is a business that depends on interest rate differentials.In general, the difference between the interest paid by a bank on its deposits and its other borrowings, and the interest received by a bank on its loans and securities holdings, constitutes the major portion of a bank’s earnings.Thus, Colony’s earnings and growth and that of the Bank will be subject to the influence of economic conditions, generally both domestic and foreign, and also to the monetary and fiscal policies of the United States and its agencies, particularly the Federal Reserve.The Federal Reserve regulates the supply of money through various means, including open market dealings in United States government securities, the discount rate at which banks may borrow from the Federal Reserve and the reserve requirements on deposits. The monetary policies of the Federal Reserve historically have had a significant effect on the operating results of commercial banks and mortgage banking operations and will continue to do so in the future.The Company cannot predict the conditions in the national and international economies and money markets, the actions and changes in policy by monetary and fiscal authorities or their effect on the Bank. - 19 - Table of Contents Part I (Continued) Item 1 (Continued) Anti-Terrorism Legislation In the wake of the tragic events of September 11th, on October 26, 2001, the President signed the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.Under the USA PATRIOT Act, financial institutions are subject to prohibitions against specified financial transactions and account relationships as well as enhanced due diligence and “know your customer” standards in their dealings with foreign financial institutions and foreign customers.For example, the enhanced due diligence policies, procedures and controls generally require financial institutions to take reasonable steps to: · conduct enhanced scrutiny of account relationships to guard against money laundering and report any suspicious transaction; · ascertain the identity of the nominal and beneficial owners of, and the source of funds deposited into, each account as needed to guard against money laundering and report any suspicious transactions; · ascertain for any foreign bank, the shares of which are not publicly traded, the identity of the owners of the foreign bank, and the nature and extent of the ownership interest of each owner; and · ascertain whether any foreign bank provides correspondent accounts to other foreign banks and, if so, the identity of those foreign banks and related due diligence information. The USA PATRIOT Act requires financial institutions to establish anti-money laundering programs.The USA PATRIOT Act sets forth minimum standards for these programs, including: · The development of internal policies, procedures and controls; · The designation of a compliance officer; · An ongoing employee training program; and · An independent audit function to test the programs. In addition, the USA PATRIOT Act authorizes the Secretary of the Treasury to adopt rules increasing the cooperation and information sharing between financial institutions, regulators and law enforcement authorities regarding individuals, entities and organizations engaged in, or reasonably suspected based on credible evidence of engaging in, terrorist acts or money laundering activities.Any financial institution complying with these rules will not be deemed to have violated the privacy provisions of the Gramm-Leach-Bliley Act, as discussed above. - 20 - Table of Contents Part I (Continued) Item 1A Risk Factors Not Applicable. Item 1B Unresolved Staff Comments Not Applicable. Item 2 Properties The principal properties of the Registrant consist of the properties of the Bank.The Bank owns all of the offices occupied except two offices in Tifton, one office in Valdosta, one office in Douglas and one office in Albany that are leased. Item 3 Legal Proceedings The Company and its subsidiary may become parties to various legal proceedings arising from the normal course of business.As of December 31, 2009, there are no material pending legal proceedings to which Colony or its subsidiary are a party or of which any of its property is the subject. Item 4 (Reserved) Not Applicable. - 21 - Table of Contents Part II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities Effective April 2, 1998, Colony Bankcorp, Inc. common stock is quoted on the NASDAQ Global Market under the symbol “CBAN.”Prior to this date, there was no public market for the common stock of the registrant. The following table sets forth the high, low and close sale prices per share of the common stock as reported on the NASDAQ Global Market, and the dividends declared per share for the periods indicated. Year Ended December 31, 2009 High Low Close Dividends Per Share Fourth Quarter $ Third Quarter Second Quarter First Quarter Year Ended December 31, 2008 Fourth Quarter Third Quarter Second Quarter First Quarter The Company paid cash dividends on its common stock of $1,057,464 or $0.15 per share and $2,813,633 or $0.39 per share in 2009 and 2008, respectively.The Company’s board of directors suspended the payment of dividends in the third quarter of 2009.For a description of the restrictions and limitations on the Company’s ability to pay dividends, please see “Dividends” on Page 14. As of December 31, 2009, the Company had approximately 2,036 stockholders of record.There were no sales of unregistered securities of the Company in 2009. Issuer Purchase of Equity Securities The Company purchased no shares of the Company’s common stock during the quarter ended December 31, 2009. - 22 - Table of Contents Part II (Continued) Item 6 Selected Financial Data Year Ended December 31, (Dollars in Thousands, except per share data) Selected Balance Sheet Data Total Assets $ Total Loans, Net of Unearned Interest and Fees Total Deposits Investment Securities Federal Home Loan Bank Stock Stockholders’ Equity Selected Income Statement Data Interest Income Interest Expense Net Interest Income Provision for Loan Losses Other Income Other Expense Income (Loss) Before Tax ) Income Tax Expense (Benefit) ) Net Income (Loss) ) Preferred Stock Dividends - Net Income (Loss) Available to Common Stockholders $ ) $ Weighted Average Common Shares Outstanding (1) Shares Outstanding (1) Intangible Assets $ Dividends Declared Average Assets Average Stockholders’ Equity Net Charge-Offs Reserve for Loan Losses OREO Nonperforming Loans Nonperforming Assets Average Interest-Earning Assets Noninterest-Bearing Deposits - 23 - Table of Contents Part II (Continued) Item 6 (Continued) Year Ended December 31, (Dollars in Thousands, except per share data) Per Share Data: (1) Net Income (Loss) Per Common Share (Diluted) $ ) $ Common Book Value Per Share Tangible Common Book Value Per Share Dividends Per Common Share Profitability Ratios: Net Income (Loss) to Average Assets )% Net Income (Loss) to Average Stockholders' Equity ) Net Interest Margin Loan Quality Ratios: Net ChargeOffs to Total Loans Reserve for Loan Losses to Total Loans and OREO Nonperforming Assets to Total Loans and OREO Reserve for Loan Losses to Nonperforming Loans Reserve for Loan Losses to Total Nonperforming Assets Liquidity Ratios: Loans to Total Deposits Loans to Average Earning Assets Noninterest-Bearing Deposits to Total Deposits Capital Adequacy Ratios: Common Stockholders' Equity to Total Assets Total Stockholders' Equity to Total Assets Dividend Payout Ratio NM(2) All per share data adjusted to reflect 5-for-4 stock split effective May 15, 2005. Not meaningful due to net loss recorded. - 24 - Table of Contents Part II (Continued) Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements and Factors that Could Affect Future Results Certain statements contained in this Annual Reportthat are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the Act), notwithstanding that such statements are not specifically identified. In addition, certain statements may be contained in the Company’s future filings with the SEC, in press releases, and in oral and written statements made by or with the approval of the Company that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act. Examples of forward-looking statements include, but are not limited to: (i)projections of revenues, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii)statements of plans and objectives of Colony Bankcorp, Inc. or its management or Board of Directors, including those relating to products or services; (iii) statements of future economic performance; and (iv)statements of assumptions underlying such statements. Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to: · Local and regional economic conditions and the impact they may have on the Company and its customers and the Company’s assessment of that impact. · Changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements. · The effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board. · Inflation, interest rate, market and monetary fluctuations. · Political instability. · Acts of war or terrorism. · The timely development and acceptance of new products and services and perceived overall value of these products and services by users. · Changes in consumer spending, borrowings and savings habits. · Technological changes. · Acquisitions and integration of acquired businesses. · The ability to increase market share and control expenses. - 25 - Table of Contents Part II (Continued) Item 7 (Continued) · The effect of changes in laws and regulations (including laws and regulations concerning taxes, banking, securities and insurance) with which the Company and its subsidiary must comply. · The effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Financial Accounting Standards Board and other accounting standard setters. · Changes in the Company’s organization, compensation and benefit plans. · The costs and effects of litigation and of unexpected or adverse outcomes in such litigation. · Greater than expected costs or difficulties related to the integration of new lines of business. · The Company’s success at managing the risks involved in the foregoing items. Forward-looking statements speak only as of the date on which such statements are made.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events. The Company Colony Bankcorp, Inc. (Colony) is a bank holding company headquartered in Fitzgerald, Georgia that provides, through its wholly-owned subsidiary (collectively referred to as the Company), a broad array of products and services throughout 18 Georgia markets. The Company offers commercial, consumer and mortgage banking services. Application of Critical Accounting Policies and Accounting Estimates The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted in the United States of America and conform to general practices within the banking industry.The Company’s financial position and results of operations are affected by management’s application of accounting policies, including judgments made to arrive at the carrying value of assets and liabilities and amounts reported for revenues, expenses and related disclosures.Different assumptions in the application of these policies could result in material changes in the Company’s financial position and/or results of operations.Critical accounting policies are those policies that management believes are the most important to the portrayal of the Company’s financial condition and results of operations, and they require management to make estimates that are difficult and subjective or complete. - 26 - Table of Contents Part II (Continued) Item 7 (Continued) Allowance for Loan Losses – The allowance for loan losses provides coverage for probable losses inherent in the Company’s loan portfolio.Management evaluates the adequacy of the allowance for loan losses quarterly based on changes, if any, in underwriting activities, the loan portfolio composition (including product mix and geographic, industry or customer-specific concentrations), trends in loan performance, regulatory guidance and economic factors.This evaluation is inherently subjective, as it requires the use of significant management estimates.Many factors can affect management’s estimates of specific and expected losses, including volatility of default probabilities, collateral values, rating migrations, loss severity and economic and political conditions.The allowance is increased through provisions charged to operating earnings and reduced by net charge-offs. The Company determines the amount of the allowance based on relative risk characteristics of the loan portfolio.The allowance recorded for loans is based on reviews of individual credit relationships and historical loss experience.The allowance for losses relating to impaired loans is based on the loan’s observable market price, the discounted cash flows using the loan’s effective interest rate, or the value of collateral for collateral dependent loans. Regardless of the extent of the Company’s analysis of customer performance, portfolio trends or risk management processes, certain inherent but undetected losses are probable within the loan portfolio.This is due to several factors, including inherent delays in obtaining information regarding a customer’s financial condition or changes in their unique business conditions, the judgmental nature of individual loan evaluations, collateral assessments and the interpretation of economic trends.Volatility of economic or customer-specific conditions affecting the identification and estimation of losses for larger nonhomogeneous credits and the sensitivity of assumptions utilized to establish allowances for homogeneous groups of loans are among other factors.The Company estimates a range of inherent losses related to the existence of these exposures.The estimates are based upon the Company’s evaluation of risk associated with the commercial and consumer levels and the estimated impact of the current economic environment. Goodwill and Other Intangibles – The Company records all assets and liabilities acquired in purchase acquisitions, including goodwill and other intangibles, at fair value.Goodwill is subject, at a minimum, to annual tests for impairment.Other intangible assets are amortized over their estimated useful lives using straight-line and accelerated methods, and are subject to impairment if events or circumstances indicate a possible inability to realize the carrying amount.The initial goodwill and other intangibles recorded and subsequent impairment analysis require management to make subjective judgments concerning estimates of how the acquired asset will perform in the future.Events and factors that may significantly affect the estimates include, among others, customer attrition, changes in revenue growth trends, specific industry conditions and changes in competition.Goodwill impairment of $2.4 million was recognized during 2009 that resulted in a goodwill balance of $0 at December 31, 2009. - 27 - Table of Contents Part II (Continued) Item 7 (Continued) Overview The following discussion and analysis presents the more significant factors affecting the Company’s financial condition as of December31, 2009 and 2008, and results of operations for each of the years in the three-year period ended December31, 2009. This discussion and analysis should be read in conjunction with the Company’s consolidated financial statements, notes thereto and other financial information appearing elsewhere in this report. Taxable-equivalent adjustments are the result of increasing income from tax-free loans and investments by an amount equal to the taxes that would be paid if the income were fully taxable based on a 34 percent federal tax rate, thus making tax-exempt yields comparable to taxable asset yields. Dollar amounts in tables are stated in thousands, except for per share amounts. Results of Operations The Company’s results of operations are determined by its ability to effectively manage interest income and expense, to minimize loan and investment losses, to generate noninterest income and to control noninterest expense.Since market forces and economic conditions beyond the control of the Company determine interest rates, the ability to generate net interest income is dependent upon the Company’s ability to obtain an adequate spread between the rate earned on earning assets and the rate paid on interest-bearing liabilities.Thus, the key performance for net interest income is the interest margin or net yield, which is taxable-equivalent net interest income divided by average earning assets.Net income (loss) available to common shareholders totaled $(20.55) million, or $(2.85) diluted per common share in 2009 compared to $2.03 million, or $0.28 diluted per common share in 2008 and $8.55 million, or $1.19 diluted per common share in 2007. - 28 - Table of Contents Part II (Continued) Item 7 (Continued) Selected income statement data, returns on average assets and average equity and dividends per share for the comparable periods were as follows: Taxable-Equivalent Net Interest Income $ $ $ Taxable-Equivalent Adjustment Net Interest Income Provision for Possible Loan Losses Noninterest Income Noninterest Expense Income (Loss) Before Income Taxes ) Income Taxes (Benefits) ) Net Income (Loss) $ ) $ $ Preferred Stock Dividends Net Income (Loss) Available to Common Stockholders $ ) $ $ Basic per Common Share: Net Income (Loss) $ ) $ $ Diluted per Common Share: Net Income (Loss) $ ) $ $ Return on Average Assets: Net Income (Loss) )% % % Return on Average Equity: Net Income (Loss) )% % % Net income (loss) available to common shareholders for 2009 decreased $22.58 million, or 1112.85 percent, compared to 2008.The decrease was primarily the result of a $30.51 million increase in provision for loan losses, an increase of $3.99 million in noninterest expense, and $1.37 million in preferred stock dividends.The impact of these items was partly offset by a $2.19 million increase in net interest income, an increase of $540 thousand in noninterest income and a decrease of $10.55 million in income tax expense.The decrease in income tax expense resulted in an income tax benefit of $10 million. Net income (loss) available to common shareholders for 2008 decreased $6.52 million, or 76.26 percent, compared to 2007.The decrease was primarily the result of a $7.01 million increase in provision for loan losses and a decrease of $5.08 million in net interest income.The impact of these items was partly offset by a $1.19 million increase in noninterest income, a decrease of $720 thousand in noninterest expense and a decrease of $3.66 million in income tax expense. - 29 - Table of Contents Part II (Continued) Item 7 (Continued) Details of the changes in the various components of net income are further discussed below. Net Interest Income Net interest income is the difference between interest income on earning assets, such as loans and securities, and interest expense on liabilities, such as deposits and borrowings, which are used to fund those assets. Net interest income is the Company’s largest source of revenue, representing 80.57 percent of total revenue during 2009 and 80.58 percent during 2008. Net interest margin is the taxable-equivalent net interest income as a percentage of average earning assets for the period.The level of interest rates and the volume and mix of earning assets and interest-bearing liabilities impact net interest income and net interest margin. The Federal Reserve Board influences the general market rates of interest, including the deposit and loan rates offered by many financial institutions. The Company’s loan portfolio is significantly affected by changes in the prime interest rate. The prime interest rate, which is the rate offered on loans to borrowers with strong credit has ranged from 3.25 percent to 7.75 percent during 2007 to 2009.At year end 2007, the prime rate was 7.25 percent and with the 400 basis point reduction during 2008 the prime rate ended the year at 3.25 percent and remained at 3.25 percent for all of 2009.The federal funds rate moved similar to prime rate with interest rates ranging from 0.25 percent to 4.75 percent during 2007 to 2009.At year end 2007, the federal funds rate was 4.25 percent and with the 400 basis point reduction during 2008 the federal funds rate ended the year at 0.25 percent and remained at 0.25 percent for all of 2009.We anticipate the Federal Reserve tightening interest rate policy in 2010, which should improve Colony’s net interest margin. The following table presents the changes in taxable-equivalent net interest income and identifies the changes due to differences in the average volume of earning assets and interest-bearing liabilities and the changes due to changes in the average interest rate on those assets and liabilities. The changes in net interest income due to changes in both average volume and average interest rate have been allocated to the average volume change or the average interest rate change in proportion to the absolute amounts of the change in each. The Company’s consolidated average balance sheets along with an analysis of taxable-equivalent net interest earnings are presented in the Quantitative and Qualitative Disclosures About Market Risk included elsewhere in this report. - 30 - Table of Contents Part II (Continued) Item 7 (Continued) Rate/Volume Analysis The rate/volume analysis presented hereafter illustrates the change from year to year for each component of the taxable equivalent net interest income separated into the amount generated through volume changes and the amount generated by changes in the yields/rates. Changes From Changes From 2008 to 2009 (a) 2007 to 2008 (a) Volume Rate Total Volume Rate Total Interest Income Loans, Net-taxable $ $ ) $ ) $ $ ) $ ) Investment Securities Taxable ) Tax-exempt ) 12 ) ) 20 ) Total Investment Securities ) Interest-Bearing Deposits in Other banks ) Federal Funds Sold ) Other Interest - Earning Assets 12 ) ) 45 ) ) Total Interest Income ) Interest Expense Interest-Bearing Demand and Savings Deposits ) Time Deposits ) Total Interest Expense On Deposits ) Other Interest-Bearing Liabilities Federal Funds Purchased and Repurchase Agreements ) ) Subordinated Debentures ) Other Debt ) ) ) Total Interest Expense ) Net Interest Income (Loss) $ ) $ ) (a) Changes in net interest income for the periods, based on either changes in average balances or changes in average rates for interest-earning assets and interest-bearing liabilities, are shown on this table. During each year there are numerous and simultaneous balance and rate changes; therefore, it is not possible to precisely allocate the changes between balances and rates. For the purpose of this table, changes that are not exclusively due to balance changes or rate changes have been attributed to rates. - 31 - Table of Contents Part II (Continued) Item 7 (Continued) Our financial performance is impacted by, among other factors, interest rate risk and credit risk.We do not utilize derivatives to mitigate our credit risk, relying instead on an extensive loan review process and our allowance for loan losses. Interest rate risk is the change in value due to changes in interest rates.The Company is exposed only to U.S. dollar interest rate changes and, accordingly, the Company manages exposure by considering the possible changes in the net interest margin. The Company does not have any trading instruments nor does it classify any portion of its investment portfolio as held for trading. The Company does not engage in any hedging activity or utilize any derivatives. The Company has no exposure to foreign currency exchange rate risk, commodity price risk and other market risks. Interest rate risk is addressed by our Asset & Liability Management Committee (ALCO) which includes senior management representatives. The ALCO monitors interest rate risk by analyzing the potential impact to the net portfolio of equity value and net interest income from potential changes to interest rates and considers the impact of alternative strategies or changes in balance sheet structure. Interest rates play a major part in the net interest income of financial institutions. The repricing of interest earnings assets and interest-bearing liabilities can influence the changes in net interest income. The timing of repriced assets and liabilities is Gap management and our Company has established its policy to maintain a Gap ratio in the one-year time horizon of .80 to 1.20. Our exposure to interest rate risk is reviewed at least quarterly by our Board of Directors and the ALCO. Interest rate risk exposure is measured using interest rate sensitivity analysis to determine our change in net portfolio value in the event of assumed changes in interest rates. In order to reduce the exposure to interest rate fluctuations, we have implemented strategies to more closely match our balance sheet composition. The Company has engaged FTN Financial to run a quarterly asset/liability model for interest rate risk analysis.We are generally focusing our investment activities on securities with terms or average lives in the 2-5 year range. The Company maintains about 32.3 percent of its loan portfolio in adjustable rate loans that reprice with prime rate changes, while the bulk of its other loans mature within 3 years. The liabilities to fund assets are primarily in short term certificates of deposit that mature within one year. This balance sheet composition allowed the Company to be relatively constant with its net interest margin until 2008.During 2006 interest rates increased 100 basis points and during 2007 interest rates decreased 100 basis points.The 100 basis point decrease by the Federal Reserve in 2007 followed by 400 basis point decrease in 2008 resulted in significant pressure in net interest margins.Net interest margin decreased to 3.27 percent for 2009 compared to 3.30percent for 2008 and to 3.75 percent for 2007.Given the Federal Reserve’s aggressive posture during 2008 that ended the year with a range of 0 – 0.25 percent federal funds target rate and remained the same for all of 2009, we have seen our net interest margin reach a low of 3.06 percent for first quarter of 2009 to a high of 3.38 percent for third quarter 2009. - 32 - Table of Contents Part II (Continued) Item 7 (Continued) Taxable-equivalent net interest income for 2009 increased $2.11 million, or 5.59 percent, compared to 2008, while taxable-equivalent net interest income for 2008 decreased by $5.08 million, or 11.86 percent, compared to 2007.The fluctuation between the comparable periods resulted from the negative impact of the significant decrease in interest rates.The average volume of earning assets during 2009 increased almost $73.23 million compared to 2008 while over the same period the net interest margin decreased to 3.27 from3.30 percent.Similarly, the average volume of earning assets during 2008 increased $3.28 million compared to 2007 while over the same period the net interest margin decreased to 3.30 percent from 3.75 percent.Growth in average earning assets during 2009 and 2008 was primarily in securities and loans. The reduction in the net interest margin in 2009 was primarily the result of sluggish loan activity in 2009. The average volume of loans increased $4.1 million in 2009 compared to 2008 and increased $11.0 million in 2008 compared to 2007.The average yield on loans decreased 98 basis points in 2009 compared to 2008 and decreased 158 basis points in 2008 compared to 2007. Funding for this growth was primarily provided by deposits and other borrowings in 2009 and by other borrowings in 2008.The average volume of other borrowings increased $29.3 million in 2009 compared to 2008 while average deposits increased $30.4 million in 2009 compared to 2008.The average volume of deposits decreased $35.0 million while other borrowings increased $35.0 million in 2008 compared to 2007.Interest-bearing deposits made up 106.6 percent of the increase in average deposits in 2009 and 91.6 percent of the decrease in average deposits in 2008. Accordingly, the ratio of average interest-bearing deposits to total average deposits was 93.0 percent in 2009, 92.5 percent in 2008 and 92.5 percent in 2007. This deposit mix, combined with a general decrease in interest rates, had the effect of (i) decreasing the average cost of total deposits by 120 basis points in 2009 compared to 2008 and decreasing the average cost of total deposits by 85 basis points in 2008 compared to 2007, and (ii) mitigating a portion of the impact of decreasing yields on earning assets on the Company’s net interest income. The Company’s net interest spread, which represents the difference between the average rate earned on earning assets and the average rate paid on interest-bearing liabilities, was 3.05 percent in 2009 compared to 2.97 percent in 2008 and 3.34 percent in 2007. The net interest spread, as well as the net interest margin, will be impacted by future changes in short-term and long-term interest rate levels, as well as the impact from the competitive environment. A discussion of the effects of changing interest rates on net interest income is set forth in Quantitative and Qualitative Disclosures About Interest Rate Sensitivity included elsewhere in this report. Provision for Possible Loan Losses The provision for possible loan losses is determined by management as the amount to be added to the allowance for possible loan losses after net charge-offs have been deducted to bring the allowance to a level which, in management’s best estimate, is necessary to absorb probable losses within the existing loan portfolio. The provision for possible loan losses totaled $43.45 million in 2009 compared to $12.94 million in 2008 and $5.93 million in 2007.See the section captioned “Allowance for Possible Loan Losses” elsewhere in this discussion for further analysis of the provision for possible loan losses. - 33 - Table of Contents Part II (Continued) Item 7 (Continued) Noninterest Income The components of noninterest income were as follows: Service Charges on Deposit Accounts $ $ $ Other Charges, Commissions and Fees Other Mortgage Fee Income Securities Gains $ $ $ Total noninterest income for 2009 increased $539 thousand, or 5.99 percent, compared to 2008 while total noninterest income for 2008 increased $1.19 million, or 15.20 percent, compared to 2007.The increase in 2009 noninterest income compared to 2008 was primarily in securities gains, while the increase in 2008 noninterest income compared to 2007 was primarily in securities gains and other income.Changes in these items and the other components of noninterest income are discussed in more detail below. Service Charges on Deposit Accounts.Service charges on deposit accounts for 2009 decreased $502 thousand, or 10.68 percent, compared to 2008.The decrease was primarily due to a decrease in volume of consumer and business account overdraft fees.Service charges on deposit accounts for 2008 decreased $71 thousand, or 1.49 percent, compared to 2007.The decrease was primarily due to a decrease in overdraft fees, which were related to consumer and business accounts. Mortgage Fee Income.Mortgage fee income for 2009 decreased $161 thousand, or 26.44 percent, compared to 2008.The decrease was primarily due to decreased mortgage loan activity with the housing and real estate downturn.Mortgage fee income for 2008 decreased $358 thousand, or 37.02 percent, compared to 2007 due to decreased mortgage loan activity. All Other Noninterest Income.The aggregate of all other noninterest income accounts increased $1.20 million, or 32.52 percent, compared to 2008.The increase was primarily due to gains realized from the sale of securities of $2.63 million for 2009 compared to $1.20 million for 2008, or an increase of $1.43 million.In 2008 the aggregate of all other noninterest income accounts increased $1.62 million, or 77.78 percent, compared to 2007.The increase was primarily due to gains realized from the sale of securities of $1.20 million for 2008 compared to $184 thousand for 2007, or an increase of $1.01 million.In addition other income increased to $1.52 million for 2008 compared to $974 thousand for 2007, or an increase of $546 thousand.The significant increase was gains realized of $670 thousand resulting from the company’s unwinding of its position in $19 million FHLB advances during 2008.These increases were offset by a reduction in gains realized from the sale of SBA and FSA governmental loans as gains realized were $12 thousand for 2008 compared to a $150 thousand for 2007, or a reduction of $138 thousand. - 34 - Table of Contents Part II (Continued) Item 7 (Continued) Noninterest Expense The components of noninterest expense were as follows: Salaries and Employee Benefits $ $ $ Occupancy and Equipment Other $ $ $ Total noninterest expense for 2009 increased $3.99 million, or 12.93 percent compared to 2008 while total noninterest expense for 2008 decreased $723 thousand, or 2.29 percent, compared to 2007.Growth in noninterest expense in 2009 was primarily in other noninterest expense and occupancy and equipment while the Company had a decrease in salaries and employee benefits.Reduction in noninterest expense in 2008 was primarily in salaries and employee benefits while the Company had an increase in occupancy and equipment expense and other noninterest expense. Salaries and Employee Benefits.Salaries and employee benefits expense for 2009 decreased $1.76 million, or 10.81 percent, compared to 2008.The slowing economy and lack of growth resulted in decreases in headcount as a result of normal attrition and efficiencies gained with the consolidation efforts initiated in 2008.The Company did not payout any bonuses or profit sharing in 2009 due to Company performance.Salaries and employee benefits expense for 2008 decreased $1.63 million, or 9.11 percent, compared to 2007.The slowing economy and lack of growth resulted in decreases in headcount as a result of normal attrition and restructuring due to consolidation efforts initiated in 2008.In addition bonuses and profit sharing payouts were down significantly based on Company performance being significantly below targeted goals.Bonus and profit sharing payouts were $316 thousand for 2008 compared to $1.52 million for 2007, or a reduction of $1.20 million.Reduction of head count and incentive payouts are the primary factors for the reduction in salaries and employee benefits compared to 2007. - 35 - Table of Contents Part II (Continued) Item 7 (Continued) Occupancy and Equipment.Net occupancy expense for 2009 increased $96 thousand compared to 2008, or an increase of 2.29 percent.The Company purchased new data processing software and equipment that resulted in additional depreciation expense of $65 thousand compared to 2008.Net occupancy expense for 2008 increased $152 thousand compared to 2007, or an increase of 3.76 percent.The Company opened one new office during 2008 to incur additional occupancy expense compared to 2007.In addition new data processing equipment purchased in connection with Company-wide consolidation efforts resulted in depreciation expense increasing $151 thousand for 2008 compared to 2007. All Other Noninterest Expense.All other noninterest expense for 2009 increased $5.65 million, or 54.16 percent.Significant changes in noninterest expense were:FDIC insurance assessment fees increased to $2.66 million for 2009 compared to $603 thousand for 2008, or an increase of $2.06 million; foreclosed property and repossession expense increased to $2.27 million for 2009 compared to $382 thousand for 2008, or an increase of $1.89 million and goodwill impairment expense was $2.41 million for 2009 compared to $0 for 2008.All other noninterest expense for 2008 increased $753 thousand, or 7.78 percent.Significant changes in noninterest expense were:FDIC insurance assessment fees increased to $603 thousand for 2008 compared to $190 thousand for 2007, or an increase of $413 thousand; legal and professional fees increased to $1.38 million for 2008 compared to $1.14 million for 2007, or an increase of $240 thousand and foreclosed property and repossession expense increased to $382 thousand for 2008 compared to $149 thousand for 2007, or an increase of $233 thousand. - 36 - Table of Contents Part II (Continued) Item 7 (Continued) Sources and Uses of Funds The following table illustrates, during the years presented, the mix of the Company’s funding sources and the assets in which those funds are invested as a percentage of the Company’s average total assets for the period indicated. Average assets totaled $1.29 billion in 2009 compared to $1.21 billion in 2008 and $1.20 billion in 2007. Sources of Funds: Deposits: Noninterest-Bearing $ % $ % $ % Interest-Bearing Federal Funds Purchased and Repurchase Agreements Subordinated Debentures and Other Borrowed Money Other Noninterest-Bearing Liabilities Equity Capital Total $ % $ % $ % Uses of Funds: Loans $ % $ % $ % Investment Securities Federal Funds Sold Interest-Bearing Deposits Other Interest-Earning Assets Other Noninterest-Earning Assets Total $ % $ % $ % Deposits continue to be the Company’s primary source of funding.Over the comparable periods, the relative mix of deposits continues to be high in interest-bearing deposits.Interest-bearing deposits totaled 92.96 percent of total average deposits in 2009 compared to 92.54 percent in 2008 and 92.51 percent in 2007. The Company primarily invests funds in loans and securities.Loans continue to be the largest component of the Company’s mix of invested assets.Loan demand was sluggish in 2009 as total loans were $931.4 million at December 31, 2009, down 3.08 percent, compared to loans of $961.0 million at December 31, 2008, while total loans at December 31, 2008 were up 1.66 percent compared to loans of $945.3 million at December 31, 2007.See additional discussion regarding the Company’s loan portfolio in the section captioned “Loans” included below.The majority of funds provided by deposit growth have been invested in loans. - 37 - Table of Contents Part II (Continued) Item 7 (Continued) Loans The following table presents the composition of the Company’s loan portfolio as of December 31 for the past five years. Commercial, Financial and Agricultural $ Real Estate Construction Mortgage, Farmland Mortgage, Other Consumer Other Unearned Interest and Fees ) Allowance for Loan Losses ) Loans $ The following table presents total loans as of December 31, 2009 according to maturity distribution and/or repricing opportunity on adjustable rate loans. Maturity and Repricing Opportunity One Year or Less $ After One Year through Three Years After Three Years through Five Years Over Five Years $ Overview.Loans totaled $931.4 million at December 31, 2009, down 3.08 percent from December 31, 2008 loans of $961.0 million.The majority of the Company’s loan portfolio is comprised of the real estate loans-other, real estate construction and commercial financial and agricultural loans.Real estate-other, which is primarily 1-4 family residential properties and nonfarm nonresidential properties, made up 67.32 percent and 62.50 percent of total loans, real estate construction made up 12.15 percent and 16.69 percent while commercial financial and agricultural loans made up 8.70 percent and 8.99 percent of total loans at December 31, 2009 and December 31, 2008, respectively.Real estate loans-other include both commercial and consumer balances. Loan Origination/Risk Management.In accordance with the Company’s decentralized banking model, loan decisions are made at the local bank level.The Company utilizes an Executive Loan Committee to assist lenders with the decision making and underwriting process of larger loan requests.Due to the diverse economic markets served by the Company, evaluation and underwriting criterion may vary slightly by market.Overall, loans are extended after a review of the borrower’s repayment ability, collateral adequacy, and overall credit worthiness. - 38 - Table of Contents Part II (Continued) Item 7 (Continued) Commercial purpose, commercial real estate, and industrial loans are underwritten similar to other loans throughout the company.The properties securing the Company’s commercial real estate portfolio are diverse in terms of type and geographic location.This diversity helps reduce the Company’s exposure to adverse economic events that affect any single market or industry.Management monitors and evaluates commercial real estate loans based on collateral, geography, and risk grade criteria.The Company also utilizes information provided by third-party agencies to provide additional insight and guidance about economic conditions and trends affecting the markets it serves. The Company extends loans to builders and developers that are secured by non-owner occupied properties.In such cases, the Company reviews the overall economic conditions and trends for each market to determine the desirability of loans to be extended for residential construction and development.Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim mini-perm loan commitment from the Company until permanent financing is obtained.In some cases, loans are extended for residential loan construction for speculative purposes and are based on the perceived present and future demand for housing in a particular market served by the Company.These loans are monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, general economic conditions and trends, the demand for the properties, and the availability of long-term financing. The Company originates consumer loans at the bank level.Due to the diverse economic markets served by the Company, underwriting criterion may vary slightly by market.The Company is committed to serving the borrowing needs of all markets served and, in some cases, adjusts certain evaluation methods to meet the overall credit demographics of each market.Consumer loans represent relatively small loan amounts that are spread across many individual borrowers to help minimize risk.Additionally, consumer trends and outlook reports are reviewed by management on a regular basis. During fourth quarter 2009, the Company began utilizing an independent third party company for loan review.This third party engagement will be on-going.The Loan Review Company reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management and the audit committee. The loan review process complements and reinforces the risk identification and assessment decisions made by lenders and credit personnel, as well as the Company’s policies and procedures. Commercial, Financial and Agricultural.Commercial, financial and agricultural loans at December31, 2009 decreased 6.25 percent from December31, 2008 to $81.0 million. The Company’s commercial and industrial loans are a diverse group of loans to small, medium and large businesses. The purpose of these loans varies from supporting seasonal working capital needs to term financing of equipment. While some short-term loans may be made on an unsecured basis, most are secured by the assets being financed with collateral margins that are consistent with the Company’s loan policy guidelines. Industry Concentrations. As of December31, 2009 and December 31, 2008, there were no concentrations of loans within any single industry in excess of 10 percent of total loans, as segregated by Standard Industrial Classification code (“SIC code”). The SIC code is a federally designed standard industrial numbering system used by the Company to categorize loans by the borrower’s type of business. - 39 - Table of Contents Part II (Continued) Item 7 (Continued) Collateral Concentrations.Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries, or certain geographic regions.The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market.At December 31, 2009, approximately 85 percent of the Company’s loan portfolio was concentrated in loans secured by real estate.A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector.The continued downturn of the housing and real estate market that began in 2007 has resulted in an increase of problem loans secured by real estate.These loans are centered primarily in the Company’s larger MSA markets.Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in increased loan loss provisions in 2009.In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions.Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. Large Credit Relationships. The Company is currently in eighteen counties in south and central Georgia and include metropolitan markets in Dougherty, Lowndes, Houston, Chatham and Muscogee counties.As a result, the Company originates and maintains large credit relationships with several commercial customers in the ordinary course of business.The Company considers large credit relationships to be those with commitments equal to or in excess of $5.0 million prior to any portion being sold.Large relationships also include loan participations purchased if the credit relationship with the agent is equal to or in excess of $5.0 million.In addition to the Company’s normal policies and procedures related to the origination of large credits, the Company’s Executive Loan Committee and Director Loan Committee must approve all new and renewed credit facilities which are part of large credit relationships.The following table provides additional information on the Company’s large credit relationships outstanding at December 31, 2009 and December 31, 2008. December 31, 2009 December 31, 2008 Number of Period End Balances Number of Period End Balances Relationships Committed Outstanding Relationships Committed Outstanding Large Credit Relationships $10 Million and Greater 3 $ $ 2 $ $ $5 Million to $9.9 Million 6 12 - 40 - Table of Contents Part II (Continued) Item 7 (Continued) Maturities and Sensitivities of Loans to Changes in Interest Rates.The following table presents the maturity distribution of the Company’s loans at December31, 2009. The table also presents the portion of loans that have fixed interest rates or variable interest rates that fluctuate over the life of the loans in accordance with changes in an interest rate index such as the prime rate. Due in One Year or Less After One, but Within Three Years After Three, but Within Five Years After Five Years Total Loans with Fixed Interest Rates $ Loans with Floating Interest Rates $ The Company may renew loans at maturity when requested by a customer whose financial strength appears to support such renewal or when such renewal appears to be in the Company’s best interest. In such instances, the Company generally requires payment of accrued interest and may adjust the rate of interest, require a principal reduction or modify other terms of the loan at the time of renewal. Nonperforming Assets and Potential Problem Loans Year-end nonperforming assets and accruing past due loans were as follows: Loans Accounted for on Nonaccrual $ Loans Past Due 90 Days or More 31 60 9 14 Other Real Estate Foreclosed Securities Accounted for on Nonaccrual Total Nonperforming Assets $ Nonperforming Assets as a Percentage of: Total Loans and Foreclosed Assets % Total Assets % Supplemental Data: Trouble Debt Restructured Loans In Compliance with Modified Terms Trouble Debt Restructured Loans Past Due 30-89 Days Accruing Past Due Loans: 30-89 Days Past Due 90 or More Days Past Due 31 60 9 14 Total Accruing Past Due Loans $ - 41 - Table of Contents Part II (Continued) Item 7 (Continued) Nonperforming assets include nonaccrual loans, loans past due 90 days or more, foreclosed real estate and nonaccrual securities.Nonperforming assets at December 31, 2009 increased 10.83 percent from December 31, 2008.The increase in nonperforming assets was primarily attributable to the under performance of residential real estate and land development loans given the downturn in the real estate market that began during the latter part of 2007 and an impaired security that has been put on nonaccrual in 2009. Generally, loans are placed on nonaccrual status if principal or interest payments become 90days past due and/or management deems the collectibility of the principal and/or interest to be in question, as well as when required by regulatory requirements. Loans to a customer whose financial condition has deteriorated are considered for nonaccrual status whether or not the loan is 90days or more past due. For consumer loans, collectibility and loss are generally determined before the loan reaches 90days past due. Accordingly, losses on consumer loans are recorded at the time they are determined. Consumer loans that are 90days or more past due are generally either in liquidation/payment status or bankruptcy awaiting confirmation of a plan. Once interest accruals are discontinued, accrued but uncollected interest is charged to current year operations. Subsequent receipts on non-accrual loans are recorded as a reduction of principal, and interest income is recorded only after principal recovery is reasonably assured. Classification of a loan as non-accrual does not preclude the ultimate collection of loan principal or interest. Troubled debt restructured loans are loans on which, due to deterioration in the borrower’s financial condition, the original terms have been modified in favor of the borrower or either principal or interest has been forgiven. Foreclosed assets represent property acquired as the result of borrower defaults on loans. Foreclosed assets are recorded at estimated fair value, less estimated selling costs, at the time of foreclosure. Write-downs occurring at foreclosure are charged against the allowance for possible loan losses. On an ongoing basis, properties are appraised as required by market indications and applicable regulations. Write-downs are provided for subsequent declines in value and are included in other non-interest expense along with other expenses related to maintaining the properties. - 42 - Table of Contents Part II (Continued) Item 7 (Continued) Allowance for Possible Loan Losses The allowance for possible loan losses is a reserve established through a provision for possible loan losses charged to expense, which represents management’s best estimate of probable losses that have been incurred within the existing portfolio of loans. The allowance, in the judgment of management, is necessary to reserve for estimated loan losses and risks inherent in the loan portfolio. The allowance for possible loan losses includes allowance allocations calculated in accordance with current U.S. accounting standards.The level of the allowance reflects management’s continuing evaluation of industry concentrations, specific credit risks, loan loss experience, current loan portfolio quality, present economic, political and regulatory conditions and unidentified losses inherent in the current loan portfolio. Portions of the allowance may be allocated for specific credits; however, the entire allowance is available for any credit that, in management’s judgment, should be charged off. While management utilizes its best judgment and information available, the ultimate adequacy of the allowance is dependent upon a variety of factors beyond the Company’s control, including the performance of the Company’s loan portfolio, the economy, changes in interest rates and the view of the regulatory authorities toward loan classifications. The company’s allowance for possible loan losses consists of specific valuation allowances established for probable losses on specific loans and historical valuation allowances for other loans with similar risk characteristics. The allowances established for probable losses on specific loans are based on a regular analysis and evaluation of classified loans.Loans are classified based on an internal credit risk grading process that evaluates, among other things: (i) the obligor’s ability to repay; (ii) the underlying collateral, if any; and (iii) the economic environment and industry in which the borrower operates.This analysis is performed at the subsidiary bank level and is reviewed at the parent company level.Once a loan is classified, it is reviewed to determine whether the loan is impaired and, if impaired, a portion of the allowance for possible loan losses is specifically allocated to the loan.Specific valuation allowances are determined after considering the borrower’s financial condition, collateral deficiencies, and economic conditions affecting the borrower’s industry, among other things. Historical valuation allowances are calculated from loss factors applied to loans with similar risk characteristics.The loss factors are based on loss ratios for groups of loans with similar risk characteristics.The loss ratios are derived from the proportional relationship between actual loan losses and the total population of loans in the risk category.The historical loss ratios are periodically updated based on actual charge-off experience.The Company’s groups of similar loans include similarly risk-graded groups of loans not reviewed for individual impairment.In addition, the Company has also segmented its’ real estate portfolio into thirteen separate categories and captured loan loss experience for each category.Most of the company’s charge-offs the past two years have been real estate dependent loans and we believe this segmentation provides more accuracy in determining allowance for loan loss adequacy.During fourth quarter 2009, the Company changed the methodology in calculating its loan loss reserve.Previously the look back period for charge-off experience was the average of the charge-offs for the prior five years, however due to the current housing and real estate downturn, management deemed prudent to lower the look back period for charge-off experience to a one year look back.This change resulted in an approximate $12 million dollar addition to the loan loss reserve during fourth quarter 2009. - 43 - Table of Contents Part II (Continued) Item 7 (Continued) Management evaluates the adequacy of the allowance for each of these components on a quarterly basis.Peer comparisons, industry comparisons, and regulatory guidelines are also used in the determination of the general valuation allowance. Loans identified as losses by management, internal loan review, and/or bank examiners are charged-off. An allocation for loan losses has been made according to the respective amounts deemed necessary to provide for the possibility of incurred losses within the various loan categories.The allocation is based primarily on previous charge-off experience adjusted for changes in experience among each category.Additional amounts are allocated by evaluating the loss potential of individual loans that management has considered impaired.The reserve for loan loss allocation is subjective since it is based on judgment and estimates, and therefore is not necessarily indicative of the specific amounts or loan categories in which the charge-offs may ultimately occur.The following table shows a comparison of the allocation of the reserve for loan losses for the periods indicated. Reserve % * Reserve % * Reserve % * Reserve % * Reserve % * Commercial, Financial and Agricultural $ 9
